UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 25, 2014 LIST SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Delaware 333-190759 46-2763173 (State of other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 10045 Red Run Blvd., Suite 140 Owings Mills, MD (Address of principal executive offices) (Zip Code) 1 (443) 334-8840 Registrant’s telephone number, including area code: (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 - CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. (a)(1) On August 25, 2014, James Silvester tendered his resignation from the Board of Directors of List Solutions, Inc.Mr. Silvester did not serve on any committees of the Board of Directors at the time of his resignation.The resignation was not due to any disagreements between Mr. Silvester and List Solutions, Inc. on any matter relating to the Company’s operations, policies or practices. (2)A copy of James Silvester’s resignation letter is attached to this Form 8-K as an exhibit. (b)(1) Thomas VanBuskirk resigned as President of List Solutions, Inc, effective June 20, 2014.The resignation was not due to any disagreements between Mr. VanBuskirk and List Solutions, Inc. on any matter relating to the Company’s operations, policies or practices. (2)A copy of the resignation letter from Thomas VanBuskirk is attached to this Form 8-K as an exhibit. The resignation letter is dated June 13, 2014. SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits Exhibit Index Exhibit No.: Description: Resignation Letter of James Silvester Resignation Letter of Thomas VanBuskirk SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: September 3, 2014 List Solutions, Inc. By: /s/ David Mathias David Mathias, Secretary
